       Case 1:20-cv-00984-CJN Document 1 Filed 04/15/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

LAFAYETTE MEDIA GROUP, LLC               *
d/b/a Task & Purpose                     *
1147 Broadway, 3rd Floor                 *
New York, NY 10001                       *
                                         *
       and                               *
                                         *
PAUL SZOLDRA                             *
1147 Broadway, 3rd Floor                 *
New York, NY 10001                       *
                                         *
       Plaintiffs,                       *    Civil Action No. 20-984
                                         *
       v.                                *
                                         *
DEPARTMENT OF DEFENSE                    *
1000 Defense Pentagon                    *
Washington, D.C. 20301-1000              *
                                         *
       Defendant.                        *
*      *     *        *       *      *   *    *      *      *      *               *
                                     COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, to seek expedited processing of a request for production of agency

records sought by the plaintiffs Lafayette Media Group, LLC and Paul Szoldra from the

defendant Department of Defense (and its component entity).

                                    JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                         VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.
       Case 1:20-cv-00984-CJN Document 1 Filed 04/15/20 Page 2 of 4



                                         PARTIES

   3. Plaintiff Lafayette Media Group, LLC (doing business as “Task & Purpose” and

hereinafter referred to as “T&P”) is a military and veteran-focused digital media

company founded in 2014. T&P qualifies as a representative of the news media.

   4. Plaintiff Paul Szoldra (“Mr. Szoldra”) is the Editor in Chief of T&P, and he

qualifies as a representative of the news media.

   5. Defendant Department of Defense (“DoD”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiffs that are the subject of this action. DoD controls – and consequently serves as

the proper party defendant for litigation purposes for – the Department of the Navy

(“Navy”).

                                      COUNT ONE

   6. On April 3, 2020, T&P and Mr. Szoldra (hereinafter referred to jointly as the

“Requesters”) submitted a FOIA request to the Navy. The request stated that it sought

“all emails sent to or from the following address, brett.crozier@navy.mil, or any other

email addressed assigned to CAPT Brett E. Crozier, USN, between March 25, 2020 and

April 2, 2020”. The request sought a fee waiver, designation as representative of the news

media, and expedited processing.

   7. On April 5, 2020, the Requesters submitted supplemental and clarifying

information to the original request. Specifically, the Requesters clarified that the scope of

the request should encompass four categories of information:

       1. all emails sent to or from CAPT Brett E. Crozier, USN, (“CAPT
       Crozier”) between March 25, 2020 and April 2, 2020;




                                              2
      Case 1:20-cv-00984-CJN Document 1 Filed 04/15/20 Page 3 of 4



       2. all communications – including verbal communications memorialized
       in writing – to or from CAPT Crozier regarding the permissibility of
       making a port call in Vietnam on March 5, 2020;

       3. all communications – including verbal communications memorialized
       in writing – to or from CAPT Crozier reflecting guidance on how to
       manage the spread of COVID-19, resources and facilities that could be
       made available to treat infected personnel, and determinations regarding
       the extent to which CAPT Crozier could make emergency ports of call at
       U.S. Government locations to offload infected personnel; and

       4. any communications – including verbal communications memorialized
       in writing – from White House personnel (including President Trump)
       regarding potential disciplinary action for CAPT Crozier.

   8. In the supplemental language, the Requesters provided additional information

sufficient to warrant expedited processing. In particular, the Requesters outlined the

immense and immediate public interest in disclosure of responsive records in light of

President Donald Trump’s remarks about the actions of CAPT Crozier in the midst of the

COVID-19 pandemic.

   9. Later that same day, the Navy acknowledged receipt of the request and assigned it

Request Number DON-NAVY-2020-006482.

   10. Per the FOIA, the Navy was required to issue a substantive response regarding

expedited processing no later than April 13, 2020. No substantive response has been

received regarding expedited processing. The Requesters have constructively exhausted

their administrative remedies with respect to expedited processing.

   WHEREFORE, plaintiffs Lafayette Media Group, LLC and Paul Szoldra pray that

this Court:

   (1) Order the defendant Department of Defense to grant expedited processing of the

production and release of all responsive, non-exempt records;




                                             3
      Case 1:20-cv-00984-CJN Document 1 Filed 04/15/20 Page 4 of 4



   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552(a)(4)(E)

and/or 28 U.S.C. § 2412(d);

   (3) Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

   (4) Grant such other relief as the Court may deem just and proper.

Date: April 15, 2020

                                    Respectfully submitted,

                                           /s/ Bradley P. Moss
                                    __________________________
                                    Bradley P. Moss, Esq.
                                    D.C. Bar #975905
                                    Mark S. Zaid, Esq.
                                    D.C. Bar #440532
                                    Mark S. Zaid, P.C.
                                    1250 Connecticut Avenue, N.W.
                                    Suite 700
                                    Washington, D.C. 20036
                                    (202) 454-2809
                                    (202) 330-5610 fax
                                    Brad@MarkZaid.com
                                    Mark@MarkZaid.com

                                    Attorneys for the Plaintiffs




                                           4
